ACCEPTED
                                                                                     14-14-00984-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               1/23/2015 11:07:21 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                             No. 14-14-00984-CV


                                                      FILED IN
                                               14th COURT OF APPEALS
                   IN THE COURT OF APPEALS        HOUSTON, TEXAS
             FOR THE FOURTEENTH JUDICIAL DISTRICT
                                               1/23/2015 11:07:21 AM
                     OF TEXAS AT HOUSTON       CHRISTOPHER A. PRINE
                                                        Clerk


                   IN THE INTEREST OF R.N.Y., Child


                             L.T.L.Y., Appellant

                                      v.




 TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                       Appellee


                  OnAppeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-06634J



    APPELLANT'S FIRST UNOPPOSED MOTION FOR EXTENSION
                      OF TIME TO FILE TARDY BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      L.T.L.Y., appellant, files her first unopposed motion for extension of
time to file her tardy brief to February 20, 2015 and in support thereof
respectfully shows:
      1. This is an accelerated appeal and appellant's brief was due on
January 19, 2015. The decree terminating appellant's parental rights was
signed on January 5, 2015.
      2. Good cause exists to grant this motion. Appellant was found to be

indigent and counsel was appointed to represent her in the trial court

proceedings. The undersigned attorney was appointed to represent her on

appeal on January 8, 2015.

      3. On January 22, 2015 counsel spoke with Rene, an assistant clerk of
the Court of Appeals, and learned for the first time that appellant filed a
premature pro se notice of appeal on December 11, 2014.
Contemporaneously with the filing of this motion counsel is filing an
amended notice of appeal with the order appointing appellate counsel
attached.

      4. This extension is not sought for the purposes of delay but rather so
that the ends ofjustice may be served.
      WHEREFORE, L.T.L.Y., appellant, prays that this motion be granted
and that the time to file her brief be extended to Friday, February 20, 2015.


                                 Respectfully submitted,
                                 Isi william m thursland


                                 William M. Thursland
                                 TBN: 20016200
                                 440 Louisiana St., Ste. 1130
                                 Houston, TX 77002
                                 Email: wmthursland@hotmail.com
                                 (713) 655-0200 x 105; Fax: (713) 655-9035

                                 Attorney for Appellant, L.T.L.Y.
                    CERTIFICATE OF CONFERENCE

      Pursuant to TRAP 10.1(a)(5), I certify that appellee's counsel, Sandra

D. Hachem, is unopposed to this motion.



                                      Isi william m thursland

                                      William M. Thursland



                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing pleading was

served on Sandra D. Hachem by electronic delivery or by fax to: (713) 437-

4700 on January 23, 2015.

                                      Isi william m thursland


                                      William M. Thursland
                         WILLIAM M. THURSLAND
                              Attorney At Law
                         440 Louisiana St., Ste. 1130
                             Houston, TX 77002
Tel: (713) 655-0200 x 105                          Fax: (713) 655-9035
                              January 23, 2015

Ms. Phyllis Washington, Deputy Clerk
Civil Post-Judgment
201 Caroline, Ste. 250
Houston, TX 77002


        Re: No. 2013-06634J; In the Interest ofR.N.Y., 314th District
Clerk; COA no.: 14-14-00984-CV


Dear Ms. Washington:

       Please find enclosed the Amended Notice of Appeal with the
attached Order Appointing Appellate Counsel and Confirming that
Respondent is Indigent in the referenced case. Pursuant to TRAP 34.5(b)
& (c), I request that you supplement the clerk's record by filing both the
notice and order with the Court of Appeals.

        Thanks you for your attention & co-operation in this matter.

                                             Sincerely,

                                             /s/ william m thursland


                                             William M. Thursland


WMT:aa
Encl.


cc:   Sandra D. Hachem
      Clerk, 14th Ct. of Appeals